DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Javorsky (2008/0216379) in view of Campean (9423212) and further in view of Howe et al. (2006/0123687).
In reference to claim 1, Javorsky discloses a dot sight comprising: 
(i) a lens assembly comprising a lens and a U-shaped rim, the lens having a first surface and an opposing second surface and the rim having two opposing legs extending beyond a bottom edge of the lens, each opposing leg further including a support member extending outward from the respective leg in a direction substantially perpendicular with the second surface of the lens (figures 1-4, lens 12 and rim 11, which clearly possesses the claimed geometry); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 1, base 10); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 1, light emitter 21); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figures 1-4).
Thus, Javorsky discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Campean teaches that it is known to provide a sight, similar to that of Javorsky, with a single-piece lens (figs. 12 and 16, lens 40); a single-piece lens provides a simpler, more cost-effective alternative to the known design cited by Javorsky (para. 11). Further, Javorsky does not disclose that a lens of said known design is critical to the invention. Further, Howe teaches that it is known to integrally mold a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 27, “integrally molded”). Thus, considering the teachings of Campean and Howe, relative to Javorsky, it would have been obvious to a person of ordinary skill in the art to integrally mold the lens and mounting rim of Javorsky as a single structure, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Javorsky in view of Campean and further in view of Howe (“the modified Javorsky”) makes obvious the claimed invention (the claim requires that the integral lens assembly is transparent, i.e., that it may be looked through, but does NOT require that the entirety of the lens assembly is transparent; Javorsky discloses that the lens assembly is intended to be looked through in para. 10).
In reference to claim 3, the modified Javorsky makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “integrally molded” teaching of Howe reasonably meets said limitation, since the final product of the modified Javorsky would be structurally identical to that which is claimed).
In reference to claim 4, the modified Javorsky makes obvious the claimed invention (Javorsky: figures 1-4).
In reference to claim 5, the modified Javorsky makes obvious the claimed invention (Javorsky: figures 1-5).
In reference to claim 7, the modified Javorsky, as set forth above, makes obvious the claimed invention except for the base being coupled to a handgun. However, Campean provides an additional teaching that it is known to couple the base of a dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone (Campean, figure 1). Thus, regarding the dot sight made obvious by the modified Javorsky, as set forth above, it would have been obvious to a person of ordinary skill in the art to couple the base of the dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone.
In reference to claim 8, the modified Javorsky makes obvious the claimed invention (Javorsky: figures 1-4, a user looks through the lens, and thus, through U-shaped portion of the rim; a user looks through the lens, and thus, also looks through the U-shaped portion of the rim, i.e., the viewing axis extends through the transparent lens, and thus, also extends through the space defined by the U-shaped rim that the lens occupies).
In reference to claim 15-19, the modified Javorsky makes obvious the claimed invention, as set forth above.

Claims 1-5, 7, 8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Javorsky (2008/0216379) in view of Campean (9423212) and further in view of Priebe (2012/0180329).
In reference to claim 1, Javorsky discloses a dot sight comprising: 
(i) a lens assembly comprising a lens and a U-shaped rim, the lens having a first surface and an opposing second surface and the rim having two opposing legs extending beyond a bottom edge of the lens, each opposing leg further including a support member extending outward from the respective leg in a direction substantially perpendicular with the second surface of the lens (figures 1-4, lens 12 and rim 11, which clearly possesses the claimed geometry); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 1, base 10); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 1, light emitter 21); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figures 1-4).
Thus, Javorsky discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Campean teaches that it is known to provide a sight, similar to that of Javorsky, with a single-piece lens (figs. 12 and 16, lens 40); a single-piece lens provides a simpler, more cost-effective alternative to the known design cited by Javorsky (para. 11). Further, Javorsky does not disclose that a lens of said known design is critical to the invention. Further, Preibe teaches that it is known to integrally mold or unitarily form a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 41, “insert molded,” or “unitarily formed with…62”). Thus, considering the teachings of Campean and Priebe, relative to Javorsky, it would have been obvious to a person of ordinary skill in the art to integrally mold the lens and mounting rim of Javorsky as a single structure, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Javorsky in view of Campean and further in view of Priebe (“Javorsky modified”) makes obvious the claimed invention (the claim requires that the integral lens assembly is transparent, i.e., that it may be looked through, but does NOT require that the entirety of the lens assembly is transparent; Javorsky discloses that the lens assembly is intended to be looked through in para. 10).
In reference to claim 3, Javorsky modified makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “integrally molded” teaching of Priebe reasonably meets said limitation, since the final product of Javorsky modified would be structurally identical to that which is claimed).
In reference to claim 4, Javorsky modified makes obvious the claimed invention (Javorsky: figures 1-4).
In reference to claim 5, Javorsky modified makes obvious the claimed invention (Javorsky: figures 1-5).
In reference to claim 7, Javorsky modified, as set forth above, makes obvious the claimed invention except for the base being coupled to a handgun. However, Campean provides an additional teaching that it is known to couple the base of a dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone (Campean, figure 1). Thus, regarding the dot sight made obvious by Javorsky modified, as set forth above, it would have been obvious to a person of ordinary skill in the art to couple the base of the dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone.
In reference to claim 8, Javorsky modified makes obvious the claimed invention (Javorsky: figures 1-4, a user looks through the lens, and thus, also looks through the U-shaped portion of the rim, i.e., the viewing axis extends through the transparent lens, and thus, also extends through the space defined by the U-shaped rim that the lens occupies).
In reference to claim 15-19, Javorsky modified makes obvious the claimed invention, as set forth above.

Claim 1-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2014/0096431) in view of Campean and further in view of Howe.
In reference to claim 1, Tang discloses a dot sight comprising: 
(i) a lens assembly comprising a lens and a U-shaped rim, the lens having a first surface and an opposing second surface and the rim having two opposing legs extending beyond a bottom edge of the lens, each opposing leg further including a support member extending outward from the respective leg in a direction substantially perpendicular with the second surface of the lens (figures 1-3 and 5, lens 160 is clearly disposed in a U-shaped rim having two opposing legs that extend beyond a bottom edge of the lens; in figure 1, one of the legs is visible and is shown as having the rightmost and middle Phillips head screws passing there-through, said one of the legs having a support member extending therefrom, said support member having the left-most Phillips head screw extending there-through; figures 1 and 2 make clear that there are opposing legs and support members, as claimed); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 1, base 210); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 5, light emitter 150); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figures 1 and 5).
Thus, Tang discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Campean teaches that it is known to provide a sight, similar to that of Tang, with a single-piece lens (figs. 12 and 16, lens 40); a single-piece lens is simple and cost-effective. Also, Tang remains silent as to the exact type of lens that is used. Further, Howe teaches that it is known to integrally mold a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 27, “integrally molded”). Thus, considering the teachings of Campean and Howe, relative to Tang, it would have been obvious to a person of ordinary skill in the art to integrally mold the lens and mounting rim of Tang as a single structure, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Tang in view of Campean and further in view of Howe (the modified Tang) clearly makes obvious the claimed invention (Tang: para. 27).
In reference to claim 3, the modified Tang makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “integrally molded” teaching of Howe reasonably meets said limitation, since the final product of the modified Tang would be structurally identical to that which is claimed).
In reference to claim 4, the modified Tang makes obvious the claimed invention (Tang: figures 1-3).
In reference to claim 5, the modified Tang makes obvious the claimed invention (Tang: figures 1 and 5).
In reference to claim 6, the modified Tang makes obvious the claimed invention, as set forth above, except for wherein the lens assembly is glued to the base. However, the examiner takes Official Notice that it is well known to utilize an adhesive in combination with, or as a substitute for, threaded fasteners—in order to rigidly attach one structure of a firearm accessory or aiming device to another such structure. Thus, it would have been obvious to a person of ordinary skill in the art to utilize an adhesive in combination with, or as a substitute for, the threaded fasteners of Tang (Phillips screws shown in figure 1)—in order to attach the rim of the lens assembly to the base.
In reference to claim 7, the modified Tang, as set forth above, makes obvious the claimed invention except for the base being coupled to a handgun. However, Campean provides an additional teaching that it is known to couple the base of a dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone (Campean, figure 1). Thus, regarding the dot sight made obvious by the modified Tang, as set forth above, it would have been obvious to a person of ordinary skill in the art to couple the base of the dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone.
In reference to claim 8, the modified Tang makes obvious the claimed invention (para. 27; a user looks through the lens, and thus, also looks through the U-shaped portion of the rim, i.e., the viewing axis extends through the transparent lens, and thus, also extends through the space defined by the U-shaped rim that the lens occupies).
In reference to claim 9, the modified Tang makes obvious the claimed invention (Tang: figures 1 and 5).
In reference to claims 15-19, the modified Tang makes obvious the claimed invention, as set forth above.

Claim 1-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (2014/0096431) in view of Campean and further in view of Priebe.
In reference to claim 1, Tang discloses a dot sight comprising: 
(i) a lens assembly comprising a lens and a U-shaped rim, the lens having a first surface and an opposing second surface and the rim having two opposing legs extending beyond a bottom edge of the lens, each opposing leg further including a support member extending outward from the respective leg in a direction substantially perpendicular with the second surface of the lens (figures 1-3 and 5, lens 160 is clearly disposed in a U-shaped rim having two opposing legs that extend beyond a bottom edge of the lens; in figure 1, one of the legs is visible and is shown as having the rightmost and middle Phillips head screws passing there-through, said one of the legs having a support member extending therefrom, said support member having the left-most Phillips head screw extending there-through; figures 1 and 2 make clear that there are opposing legs and support members, as claimed); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 1, base 210); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 5, light emitter 150); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figures 1 and 5).
Thus, Tang discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Campean teaches that it is known to provide a sight, similar to that of Tang, with a single-piece lens (figs. 12 and 16, lens 40); a single-piece lens is simple and cost-effective. Also, Tang remains silent as to the exact type of lens that is used. Further, Preibe teaches that it is known to integrally mold or unitarily form a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 41, “insert molded,” or “unitarily formed with…62”). Thus, considering the teachings of Campean and Priebe, relative to Tang, it would have been obvious to a person of ordinary skill in the art to integrally mold the lens and mounting rim of Tang as a single structure, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Tang in view of Campean and further in view of Priebe (Tang modified) clearly makes obvious the claimed invention (Tang: para. 27).
In reference to claim 3, Tang modified makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “integrally molded” teaching of Priebe reasonably meets said limitation, since the final product of Tang modified would be structurally identical to that which is claimed).
In reference to claim 4, Tang modified makes obvious the claimed invention (Tang: figures 1-3).
In reference to claim 5, Tang modified makes obvious the claimed invention (Tang: figures 1 and 5).
In reference to claim 6, the Tang modified makes obvious the claimed invention, as set forth above, except for wherein the lens assembly is glued to the base. However, the examiner takes Official Notice that it is well known to utilize an adhesive in combination with, or as a substitute for, threaded fasteners—in order to rigidly attach one structure of a firearm accessory or aiming device to another such structure. Thus, it would have been obvious to a person of ordinary skill in the art to utilize an adhesive in combination with, or as a substitute for, the threaded fasteners of Tang (Phillips screws shown in figure 1)—in order to attach the rim of the lens assembly to the base.
In reference to claim 7, Tang modified, as set forth above, makes obvious the claimed invention except for the base being coupled to a handgun. However, Campean provides an additional teaching that it is known to couple the base of a dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone (Campean, figure 1). Thus, regarding the dot sight made obvious by Tang modified, as set forth above, it would have been obvious to a person of ordinary skill in the art to couple the base of the dot sight to a handgun in order to provide the handgun with enhanced aiming vis-à-vis iron sights, alone.
In reference to claim 8, Tang modified makes obvious the claimed invention (para. 27; a user looks through the lens, and thus, also looks through the U-shaped portion of the rim, i.e., the viewing axis extends through the transparent lens, and thus, also extends through the space defined by the U-shaped rim that the lens occupies).
In reference to claim 9, Tang modified makes obvious the claimed invention (Tang: figures 1 and 5).
In reference to claims 15-19, Tang modified makes obvious the claimed invention, as set forth above.

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the examiner merely utilizes Howe to teach motivation to combine Javorsky and Campean, and thus, fails to render obvious the claimed invention. The examiner respectfully disagrees. Looking at the rejection of record, above, it is noted that the examiner clearly relies upon Howe to teach that it is known to integrally mold a lens and a mounting rim. Thus, Howe is a secondary reference relied upon to teach a limitation that is not met by Javorsky or Campean.
Looking closely at the rejection of record, the examiner notes that Javorsky discloses a lens 12 and a rim 11. Javorsky describes the lens 12 as having a sandwich design, but implies that other lens designs can be utilized (para. 11; the term “Preferably” implies that other lens designs can be employed). Campean teaches another known lens design suitable for use with a dot sight like that of Javorsky. Specifically, Campean teaches a single-piece, unitary lens design (figs. 12 and 16, lens 40). Howe teaches that a lens and rim can be integrally molded, as claimed, in order to provide an integral lens assembly having a robust integration of the lens and the rim, in a manner that requires only a single manufacturing step and no assembly (para. 27, “integrally molded”). Thus, the rejection of record relies upon Campean to teach a lens design suitable for use with the dot sight of Javorsky, and upon Howe to teach that a lens and rim can be integrally molded, as claimed. Considering the teachings of both Campean and Howe, relative to Javorsky, the examiner concludes that it would be obvious to form the dot sight of Javorsky, which includes a rim, with a lens like that of Campean, and to integrally mold the lens and the rim in the manner taught by Howe. As such, it is clear that Javorsky in view of Campean and in further view of Howe renders obvious each and every limitation of claims 1-5, 7, 8, and 15-19.

Applicant further argues that the examiner merely utilizes Howe to teach motivation to combine Tang and Campean, and thus, fails to render obvious the claimed invention. The examiner respectfully disagrees. Looking at the rejection of record, above, it is noted that the examiner clearly relies upon Howe to teach that it is known to integrally mold a lens and a mounting rim. Thus, Howe is a secondary reference relied upon to teach a limitation that is not met by Tang or Campean.
Looking closely at the rejection of record, the examiner notes that Tang discloses a lens and a rim (see above). Tang illustrates the lens as having a sandwich design, but does not disclose that the sandwich design is critical to the invention (figures 1-3 and 5, lens 160). Campean teaches another known lens design suitable for use with a dot sight like that of Tang. Specifically, Campean teaches a single-piece, unitary lens design (figs. 12 and 16, lens 40). Howe teaches that a lens and rim can be integrally molded, as claimed, in order to provide an integral lens assembly having a robust integration of the lens and the rim, in a manner that requires only a single manufacturing step and no assembly (para. 27, “integrally molded”). Thus, the rejection of record relies upon Campean to teach a lens design suitable for use with the dot sight of Tang, and upon Howe to teach that a lens and rim can be integrally molded, as claimed. Considering the teachings of both Campean and Howe, relative to Tang, the examiner concludes that it would be obvious to form the dot sight of Tang, which includes a rim, with a lens like that of Campean, and to integrally mold the lens and the rim in the manner taught by Howe. As such, it is clear that Tang in view of Campean and in further view of Howe renders obvious each and every limitation of claims 1-9 and 15-19.

Applicant further argues that the examiner merely utilizes Priebe to teach motivation to combine Javorsky and Campean, and thus, fails to render obvious the claimed invention. The examiner respectfully disagrees. Looking at the rejection of record, above, it is noted that the examiner clearly relies upon Priebe to teach that it is known to integrally mold a lens and a mounting rim. Thus, Priebe is a secondary reference relied upon to teach a limitation that is not met by Javorsky or Campean.
Looking closely at the rejection of record, the examiner notes that Javorsky discloses a lens 12 and a rim 11. Javorsky describes the lens 12 as having a sandwich design, but implies that other lens designs can be utilized (para. 11; the term “Preferably” implies that other lens designs can be employed). Campean teaches another known lens design suitable for use with a dot sight like that of Javorsky. Specifically, Campean teaches a single-piece, unitary lens design (figs. 12 and 16, lens 40). Priebe teaches that a lens and rim can be integrally molded, as claimed, in order to provide an integral lens assembly having a robust integration of the lens and the rim, in a manner that requires only a single manufacturing step and no assembly (paragraph 41). Thus, the rejection of record relies upon Campean to teach a lens design suitable for use with the dot sight of Javorsky, and upon Priebe to teach that a lens and rim can be integrally molded, as claimed. Considering the teachings of both Campean and Priebe, relative to Javorsky, the examiner concludes that it would be obvious to form the dot sight of Javorsky, which includes a rim, with a lens like that of Campean, and to integrally mold the lens and the rim in the manner taught by Priebe. As such, it is clear that Javorsky in view of Campean and in further view of Priebe renders obvious each and every limitation of claims 1-5, 7, 8, and 15-19.

Applicant further argues that the examiner merely utilizes Priebe to teach motivation to combine Tang and Campean, and thus, fails to render obvious the claimed invention. The examiner respectfully disagrees. Looking at the rejection of record, above, it is noted that the examiner clearly relies upon Priebe to teach that it is known to integrally mold a lens and a mounting rim. Thus, Priebe is a secondary reference relied upon to teach a limitation that is not met by Tang or Campean.
Looking closely at the rejection of record, the examiner notes that Tang discloses a lens and a rim (see above). Tang illustrates the lens as having a sandwich design, but does not disclose that the sandwich design is critical to the invention (figures 1-3 and 5, lens 160). Campean teaches another known lens design suitable for use with a dot sight like that of Tang. Specifically, Campean teaches a single-piece, unitary lens design (figs. 12 and 16, lens 40). Priebe teaches that a lens and rim can be integrally molded, as claimed, in order to provide an integral lens assembly having a robust integration of the lens and the rim, in a manner that requires only a single manufacturing step and no assembly (para. 27, “integrally molded”). Thus, the rejection of record relies upon Campean to teach a lens design suitable for use with the dot sight of Tang, and upon Priebe to teach that a lens and rim can be integrally molded, as claimed. Considering the teachings of both Campean and Priebe, relative to Tang, the examiner concludes that it would be obvious to form the dot sight of Tang, which includes a rim, with a lens like that of Campean, and to integrally mold the lens and the rim in the manner taught by Priebe. As such, it is clear that Tang in view of Campean and in further view of Priebe renders obvious each and every limitation of claims 1-9 and 15-19.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641